IN THE COURT OF APPEALS OF IOWA

                                     No. 16-0637
                                  Filed April 5, 2017


FRANKLIN LEE HARRIS,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Des Moines County, Mark E.

Kruse, District Associate Judge.



      Franklin Harris appeals the district court’s order granting summary

judgment on his application for postconviction relief. AFFIRMED.




      William R. Monroe of Law Office of William Monroe, Burlington, for

appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant

Attorney General, for appellee.




      Considered by Danilson, C.J., and Vogel and Vaitheswaran, JJ.
                                            2


VAITHESWARAN, Judge.

         We must decide whether a postconviction relief application is time-barred.

I.       Background Proceedings

         In 2008, Franklin Harris pled guilty to second-degree murder in connection

with the stabbing death of his girlfriend. His direct appeal was dismissed as

frivolous, and procedendo issued in 2008.

         Harris filed his first application for postconviction relief shortly thereafter.

The district court denied the application, and this court affirmed the ruling. See

Harris v. State, No. 10-2035, 2013 WL 5758164, at *2-3 (Iowa Ct. App. Oct. 23,

2013).

         Harris filed his second application for postconviction relief in 2014. The

State moved for summary disposition asserting, in part, that the application was

time-barred. The district court granted the motion. This appeal followed.

II.      Time-Bar

         Postconviction relief applications must be filed “within three years from the

date the conviction or decision is final or, in the event of an appeal, from the date

the writ of procedendo is issued.” Iowa Code § 822.3 (2014). “[T]his limitation

does not apply to a ground of fact or law that could not have been raised within

the applicable time period.” Id. § 822.3. Harris concedes his application fell

outside the three-year period but argues he raised a ground of fact that could not

have been raised within that period. He relies on a medical report that he claims

not to have seen until years after he was imprisoned. However, his resistance to

the State’s motion for summary disposition failed to refute the State’s affirmative

assertion that the medical report was “handed over to the Petitioner’s original
                                          3


defense attorney on February 25th, 2008” and “the Petitioner has been in

possession of this document for seven years.” Production of documents to a

person’s attorney is sufficient to place the person on notice of those documents.

See, e.g., Rhode v. State, No. 02-2003, 2004 WL 151713, at *2 (Iowa Ct. App.

Jan. 28, 2004) (rejecting applicant’s claim as time-barred where the challenged

evidence “was available at trial and certainly before the . . . running of the statute

of limitations”).

       We conclude Harris’s second postconviction relief application was time-

barred, and the ground-of-fact exception to the time bar is inapplicable. The

district court did not err in granting the State’s motion for summary disposition of

the application.

       AFFIRMED.